Case 1:19-cr-00035-TSK-MJA Document 4 Filed 05/30/19 Page 1 of 5 PageID #: 6



                        UNITED STATES DISTRICT COURT FOR THE                                  Ay
                         NORTHERN DISTRICT OF WEST VIRGINIA                                        ‘°
                                                                                                        Oig
                                                                                                        2
                                                                                          W1155L

                                                                                                         003
 UNITED STATES OF AMERICA


       v.                                              Criminal No.          Ii      Y       35
                                                       Violations: 18 U.S.C.    § 2422A(b)          I
 QUIONTE CRAWFORD, a.k.a.,
              Kayla Stevens,


                       Defendant.



                                          INFORMATION

   The U.S. Attorney charges:

                                           COUNT ONE

                                       (Enticement of a Minor)


        In or about May, 2018, in Marion County, in the Northern District of West Virginia, defendant,

QUIONTE CRAWFORD, a.k.a., Kayla Stevens, did knowingly use a facility and means of interstate

commerce to persuade, induce, and entice an individual who had not attained the age of 18 years to

engage in any sexual activity for which any person could be charged with a criminal offense, which is

to say that he did knowingly use his smart phone and the internet to persuade, induce, entice, and coerce

an individual who he knew was a minor and who is designated herein as John Doe        —   1, a 14 year-old

boy, to engage in sexually explicit conduct for the purpose of producing images and videos of such

conduct, for which Quionte Crawford could be charged with a criminal offense, to wit: Sexual

Exploitation of Children, Title 18, United States Code, Section 2251(a),

        IN VIOLATION OF TITLE 18, UNITED STATES CODE SECTION 2422(b).
Case 1:19-cr-00035-TSK-MJA Document 4 Filed 05/30/19 Page 2 of 5 PageID #: 7




                                         COUNT TWO

                                      (Enticement of a Minor)


        In or about November, 2017, in Marion County, in the Northern District of West Virginia,

defendant, QUIONTE CRAWFORD, a.k.a., Kayla Stevens, did knowingly use a facility and means

of interstate commerce to persuade, induce, and entice an individual who had not attained the age of 18

years to engage in any sexual activity for which any person could be charged with a criminal offense,

which is to say that he did knowingly use his smart phone and the internet to persuade, induce, entice,

and coerce an individual who he knew was a minor and who is designated herein as John Doe        —   2, a

15 year-old boy, to engage in sexually explicit conduct for the purpose of producing images and videos

of such conduct, for which Quionte Crawford could be charged with a criminal offense, to wit: Sexual

Exploitation of Children, Title 18, United States Code, Section 2251(a),

        IN VIOLATION OF TITLE 18, UNITED STATES CODE SECTION 2422(b).
Case 1:19-cr-00035-TSK-MJA Document 4 Filed 05/30/19 Page 3 of 5 PageID #: 8




                                           COUNT THREE

                                       (Enticement of a Minor)


        From in or about December, 2017 to in or about January, 2018, in Marion County, in the

Northern District of West Virginia, defendant, QUIONTE CRAWFORD, a.k.a., Kayla Stevens, did

knowingly use a facility and means of interstate commerce to persuade, induce, and entice an individual

who had not attained the age of 18 years to engage in any sexual activity for which any person could

be charged with a criminal offense, which is to say that he did knowingly use his smart phone and the

internet to persuade, induce, entice, and coerce an individual who he knew was a minor and who is

designated herein as John Doe   —   3, a 15 year-old boy, to engage in sexually explicit conduct for the

purpose of producing images and videos of such conduct, for which Quionte Crawford could be

charged with a criminal offense, to wit: Sexual Exploitation of Children, Title 18, United States Code,

Section 225 1(a),

        IN VIOLATION OF TITLE 18, UNITED STATES CODE SECTION 2422(b).
Case 1:19-cr-00035-TSK-MJA Document 4 Filed 05/30/19 Page 4 of 5 PageID #: 9




                                           COUNT FOUR

                                        (Enticement of a Minor)


        From in or about March, 2018 to in or about April, 2018, in Marion County, in the Northern

District of West Virginia, defendant, QUIONTE CRAWFORD, a.k.a., Kayla Stevens, did knowingly

use a facility and means of interstate commerce to persuade, induce, and entice an individual who had

not attained the age of 18 years to engage in any sexual activity for which any person could be charged

with a criminal offense, which is to say that he did knowingly use his smart phone and the internet to

persuade, induce, entice, and coerce an individual who he knew was a minor and who is designated

herein as John Doe   —   4, a 15 year-old boy, to engage in sexually explicit conduct for the purpose of

producing images and videos of such conduct, for which Quionte Crawford could be charged with a

criminal offense, to wit: Sexual Exploitation of Children, Title 18, United States Code, Section 225 1(a),

        IN VIOLATION OF TITLE 18, UNITED STATES CODE SECTION 2422(b).
Case 1:19-cr-00035-TSK-MJA Document 4 Filed 05/30/19 Page 5 of 5 PageID #: 10




                                         COUNT FIVE

                                      (Enticement of a Minor)


        In or about December, 2018, in Marion County, in the Northern District of West Virginia,

defendant, QUIONTE CRAWFORD, a.k.a., Kayla Stevens, did knowingly use a facility and means

of interstate commerce to persuade, induce, and entice an individual who had not attained the age of 18

years to engage in any sexual activity for which any person could be charged with a criminal offense,

which is to say that he did knowingly use his smart phone and the internet to persuade, induce, entice,

and coerce an individual who he knew was a minor and who is designated herein as John Doe        —   5, a

15 year-old boy, to engage in sexually explicit conduct for the purpose of producing images and videos

of such conduct, for which Quionte Crawford could be charged with a criminal offense, to wit: Sexual

Exploitation of Children, Title 18, United States Code, Section 2251(a),

        IN VIOLATION OF TITLE 18, UNITED STATES CODE SECTION 2422(b).




                                                        WILLIA J. POWELL
                                                        United States Attorney
